Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        07-DEC-2020
                                                        12:23 PM
                                                        Dkt. 7 OGP


                            SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE JANE L. ROBINSON, Petitioner.


                          ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
    (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
   and Intermediate Court of Appeals Associate Judge Nakasone,
                   assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai#i, filed

by attorney Jane L. Robinson, pursuant to Rule 1.10 of the Rules

of the Supreme Court of the State of Hawai#i (RSCH), and the

affidavits submitted in support thereof, we conclude that

Petitioner Robinson has fully complied with the requirements of

RSCH Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Robinson, attorney number 4595, from the roll

of attorneys of the State of Hawai#i, effective with the filing

of this order, though Robinson shall be permitted to retain the

paper license as a memento, pursuant to RSCH Rule 1.10(b).

          DATED:   Honolulu, Hawai#i, December 7, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Karen T. Nakasone




                                 2